DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for this limitation in the claims 5, 6 and 7.Claim 5. The method of claim 1, wherein updating the edge map by identifying wall attributes comprises: determining boundaries for the identified wall attributes using a wall attribute neural network and a light intensity image obtained during the scanning process ; and generating refined boundaries using a polygon heuristics algorithm based on the 3D semantic data associated with the identified wall attributes. Claim 5 is seen further define “wherein updating the edge map by identifying wall attributes”. However, the feature “wherein updating the edge map by identifying wall attributes” was never recited in claim 1 as claim 5 directly depend on claim 1. Not knowing what “wherein updating the edge map by identifying wall attributes” entails to renders claim 5 indefinite. Examiner is further unable to provide any interpretation for examination.
Claim 6. The method of claim 1, wherein updating the edge map by identifying objects comprises: generating 3D bounding boxes corresponding to the identified objects in the physical environment based on the 3D semantic data; and generating 2D representations of the 3D bounding boxes. Claim 6 is seen further define “wherein updating the edge map by identifying objects”. However, the feature “wherein updating the edge map by identifying objects” was never recited in claim 1 as claim 6 directly depend on claim 1. Not knowing what “wherein updating the edge map by identifying wall attributes” entails to renders claim 5 indefinite. Examiner is further unable to provide any interpretation for examination.
Claim 7 directly depend on rejected claim 6 and does not cure the 112 deficiencies and is therefore rejected for the same reasons as claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Domeika et al. (US Publication 2019/0038181 A1, hereafter Domeika), in view of Sturm et al. (US Publication 2019/0392630 A1, hereafter Sturm), further in view of Vladeta et al. (“Generation of Approximate 2D and 3D Floor Plans from 3D Point Clouds”, hereafter Vladeta) cited in IDS filed on 08/06/2021.
As per claim 1, Domeika teaches the invention substantially as claimed including a method (Domeika Abstract) comprising: 
at an electronic device having a processor (Domeika FIG. 1): 
obtaining a three-dimensional (3D) semantic data of a physical environment that was generated based on depth data (Domeika para. [0018]; FIG. 3; FIG. 3A from one or more depth cameras); 
generating a 3D bounding box corresponding to an object in the physical environment based on the 3D semantic data (Domeika FIG. 4 #406; para. [0046]); 
classifying the object based on the 3D bounding box and 3D semantic data (Domeika FIG. 2 #210; FIG. 4 #410; para. [0038]; para. [0045]; Note when classifying the object, Domeika uses semantic data, such as the number of bounded boxes (para. [0049])); and 
Domeika does not teach that the 3D semantic data was generated based on light intensity image data, wherein the 3D semantic data is associated with 3D semantic data.
Sturm discloses a method for generating a three-dimensional (3D) model of a scene based on RGB-D data that includes RGB values of pixels in an image and depth information that represents a distance from the image capturing device (Sturm e.g. a smart phone) to a surface in the 3D space. Sturm further teaches applying semantic class labels to the voxels that represent the 3D model of the space, e.g., by a neural network such as a convolutional neural network (CNN). (Sturm See FIG. 1; FIG. 8; para. [0016]).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Domeika and Sturm since they are both analogous in semantic data generating related field.
Taking the combined teachings of Domeika and Sturm as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider generating a 3D model of a scene using depth data and light intensity image data as performed by Sturm in order to derive semantic information more accurately.  
The combined teachings of Domeika and Sturm doesn’t disclose generating two-dimensional (2D) semantic data for multiple horizontal layers of the physical environment based on the 3D semantic data; and providing a floorplan based on generating an edge map using the 2D semantic data, the floorplan providing a view of the physical environment.
	Vladeta discloses generating two-dimensional (2D) semantic data for multiple horizontal layers of the physical environment based on the 3D semantic data; (Vladeta, section 3: “Line Path Generation”; fig. 3: where the blue lines represent the edge map of claim 4 and generating an edge map by identifying walls in the physical environment based on the 3D representation. Further, updating the edge map by identifying wall attributes in the physical environment based on the 3D representation (See section 3.1 par.1: "the 2D horizontal point cloud slice may contain the walls of a smaller room or region within a larger room that is not connected to the PB walls (e.g., an elevator or office cubicle}, thus the resulting floor plan slice may contain what can be described as SBs"; fig. 3(d}: where the SBs (secondary boundaries) include inner walls attributes (position, relative size for instance)) and providing a floorplan based on generating an edge map using the 2D semantic data, the floorplan providing a view of the physical environment. (Vladeta “Abstract” describes a method of generating an approximate floor plan (which can be seen as a preview of a two-dimensional (2D) floorplan based on point cloud))
It would have been obvious to one ordinary skilled in the art before the effective filing of the claimed invention to combine the teachings of Domeika and Sturm with the teachings of Vladeta since they are all analogous in in 3D model processing related field.
One ordinary skilled in the art before the effective filing of the claimed invention would have been motivated to combine the teachings of Domeika and Sturm with the teachings of Vladeta in order to efficiently generate approximate 2D boundary representation from unstructured 3D point clouds. Claim 10, a device claim, is rejected as applied to method claim 1 above. Domeika teaches a device corresponding to method claim 1 (Abstract; FIG. 1).Claim 18, a medium claim, is rejected as applied to method claim 1 above. Domeika teaches medium corresponding to method claim 1 (Abstract; FIG. 1).Claims 2, 11 and 19. The method of claim 1, wherein providing the floorplan further comprises: 
generating the edge map by identifying walls in the physical environment based on the 2D semantic data for multiple horizontal layers; (Vladeta, section 3: “Line Path Generation”; fig. 3: where the blue lines represent the edge map of claim 4)
updating the edge map by identifying wall attributes in the physical environment based on the 3D semantic data; (See section 3.1 par.1: "the 2D horizontal point cloud slice may contain the walls of a smaller room or region within a larger room that is not connected to the PB walls (e.g., an elevator or office cubicle}, thus the resulting floor plan slice may contain what can be described as SBs"; fig. 3(d}: where the SBs (secondary boundaries) include inner walls attributes (position, relative size for instance))
updating the edge map by identifying objects in the physical environment based on the 3D semantic data; (same as above, where the smaller room or region within a larger room that is not connected to the PB walls are objects) and 
generating the floorplan based on the updated edge map that includes the identified walls, identified wall attributes, and identified objects. (Vladeta, abstract)Claims 8 and 17. The method of claim 1, wherein the 3D semantic data includes semantic labels associated with at least a portion of 3D points within a 3D point cloud representation of the physical environment. (Domeika Abstract; FIG. 3A; Sturm Abstract: “voxels in a 3D grid”; para. [0016]:“chair,” “table,” “wall,”)Claims 9. The method of claim 1, wherein the semantic labels identify walls, wall attributes, objects, and classifications of the objects of the physical environment. (Sturm: FIG. 1; para. [0016], [0018], [0024], and [0046]; FIG. 1 door 105 and window 106 being wall attributes).
Allowable Subject Matter
Claims 3, 4, 12, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3, 12 and 20, no prior art discloses “The method of claim 2, wherein the identified walls are floor-to-ceiling walls, wherein identifying floor-to-ceiling walls based on the 2D semantic data for multiple horizontal layers comprises: identifying a floor of the physical environment having a lowest level of the multiple horizontal layers; identifying a ceiling of the physical environment having a highest level of the multiple horizontal layers; determining that a particular identified wall is a not a floor-to-ceiling wall based on a height of the particular identified wall does not meet a height threshold compared to a height of the ceiling; and updating the edge map by removing the particular identified wall from the edge map.
Claims 4 and 13, no prior art discloses “The method of claim 2, wherein generating the edge map by identifying walls further comprises: determining parametrically refined lines for the edge map using a line fitting algorithm; and updating the edge map based on the parametrically refined lines.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:US 20200211284 A1 An indoor scene structural estimation system and an estimation method based on deep learning network are provided. An indoor scene structural estimation system based on deep learning network includes a 2D encoder, a 2D plane decoder, a 2D edge decoder, a 2D corner decoder, and a 3D encoder. The 2D encoder receives an input image and encodes the input image. The 2D plane decoder is connected to the 2D encoder, decodes the encoded input image, and generates a 2D plane segment layout image. The 2D plane decoder is connected to the 2D encoder, decodes the encoded input image, and generates a 2D plane segment layout image. The 2D corner decoder is connected to 2D encoder, decodes the encoded input image, and generates a 2D corner layout image.US 20200174132 A1 To simplify a configuration for increasing an amount of information on an observation space, taken image acquisition means of an image processing system acquires taken images that have been taken by image taking means, which is movable in a real space. Observation space information acquisition means acquires, based on changes in position of a feature point cloud in the taken images, observation space information including three-dimensional coordinates of the feature point cloud in an observation space. Machine learning means acquires, based on machine learning data on a feature of an object, additional information on a feature of a photographed object shown in the taken images. Integration means integrates the observation space information and the additional information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/           Primary Examiner, Art Unit 2674                                                                                                                                                                                             10/22/2022